
	

114 SRES 113 IS: Expressing the sense of the Senate that the Citizens’ Stamp Advisory Committee should recommend the issuance of, and the United States Postal Service should issue, a commemorative stamp in honor of the holiday of Diwali.
U.S. Senate
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 113
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2015
			Mr. Warner (for himself and Mr. Cornyn) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the Citizens’ Stamp Advisory Committee
			 should recommend  the issuance of, and the United States Postal Service
			 should issue,	a
			 commemorative stamp in honor of the holiday of Diwali.
	
	
 Whereas Diwali, also referred to as the festival of lights, is an Indian holiday that marks the beginning of the Hindu New Year; Whereas Diwali celebrates the triumph of good over evil, the awareness of one’s inner light, the dispelling of ignorance, and bringing peace and joy through the awakening gained from a higher knowledge;
 Whereas Diwali is observed in the United States, and across the globe, by Hindus, Sikhs, Christians, Jains, and Buddhists;
 Whereas as one of the world’s oldest religious holidays, Diwali serves not only as a time for celebration, but also as a time for communities and families to come together in spiritual enlightenment;
 Whereas the practice of celebrating Diwali has survived political, economic, and social changes throughout history, while always carrying the universal symbolism of the victory of light, goodness, knowledge, and truth;
 Whereas the United States Postal Service, in accordance with recommendations of the Citizens’ Stamp Advisory Committee, has issued stamps for other popular holidays in the United States, including Christmas, Kwanzaa, Hanukkah, and Eid al-Fitr;
 Whereas the United States Postal Service has yet to issue a stamp in honor of Diwali; and
 Whereas issuing a postage stamp honoring Diwali is fitting and proper: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the United States Postal Service should issue a postage stamp honoring the holiday of Diwali; and
 (2)the Citizens' Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
			
